DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.  The decision on petition for revival of the applicant for patent abandoned unintentionally under 37 CFR 37 CFR 1, 137(a), filed 09/29/2022, is acknowledged.   
 
Status of Application
Receipt of the amendments to the drawings and claims as well as applicant arguments/remarks, filed 06/07/2022 and 08/26/2022, is acknowledged.  The amendments to the drawings have been entered.  
Applicant has previously elected with traverse the invention of Group I, Claims 1-15, drawn to a method of delivering a reactive hydroxyl compound by exposing the reactive hydroxyl compound to a trigger.  
Claims 1-8, 11-24, 26-29, 31-34 are pending in this action.  Claims 9, 30 have been cancelled.  Claims 5, 10, 20, 25 have been cancelled previously (see filling 09/30/2020).  Claims 5 and 20 have been reinstated (see filling 06/15/2021).  Claims 1-4, 6-8, 11-13, 16, 18-23, 26-28, 31 have been amended.  Claims 16-24, 26-29 and 31-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  New claims 33 and 34 have been added.  No new matter was added.  Claims 1-8, 11-15, 33-34 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's notable amendments necessitated new ground(s) of rejection presented in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed April 16, 2019, claims benefit of provisional U.S. Application No. 62/658,063, filed April 16, 2018.  

Information Disclosure Statement
The information disclosure statements (12 pages), filed on 06/07/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
The information disclosure statements fail to comply with 37 CFR 1.98(b)(5), which requires that each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  In the present case, examiner has considered all references filed by the applicant to expedite the prosecution.  However, the applicant is informed that the references filed in an improper format (lined through) should be resubmitted in a proper format to be printed in the patent.   MPEP 1302.12.  

Claim Objections
Claim 34 are objected to because of the following informalities:  The acronym “(AAPH)” recited in new claim 34 should be removed, because said acronym is not used in subsequent claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11-15, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 is unclear and indefinite, because the structure of compounds that should be obtained by the claimed method is not clearly delineated.  For instance:

    PNG
    media_image1.png
    517
    366
    media_image1.png
    Greyscale
Claim 1 recites the limitation “conjugating the polyphenolic compounds comprising polyphenolic multi-acrylate moiety to a poly(beta amino ester) polymer”.  In the present case it is unclear what is understood as “polyphenolic multi-acrylate moiety”.  For instance, curcumin or derivatives thereof (shown on the right as A, wherein R1 and R2 are both OCH3 for curcumin, H and OCH3 for demethoxycurcumin, and both H for bisdemethoxycurcumin) can be modified with a single acrylate group (shown on the right as B, i.e., curcumin monoacrylate), or two acrylate groups (shown as C, i.e., curcumin diacrylate), or three groups (shown as D, i.e., curcumin triacrylate).  It is unclear what is understood as moiety – entire compound OR acrylate group?  This limitation was interpreted as best understood as “conjugating the polyphenolic multiacrylate to a poly(beta amino ester)”.  Clarification is required.  
Claim 1 recites the limitation “total number of acrylates” is unclear.  These limitations were interpreted as best understood as “total number of acrylate groups”.  Clarification is required.
Claim 1 recites the limitation “phenolic proton” that is unclear.  Clarification is required. 
Claim 6 recites the limitation “wherein the polyphenolic compound further comprises one or more diacrylate molecules linked to the diamine crosslinker”, whereas claim 7 recites the limitation “diacrylate molecules are selected from the group consisting of poly(ethylene glycol) diacrylate” that is unclear.  To this point, it is noted that claim 1 discloses “the polyphenolic compound conjugated to a poly(beta-amino ester) comprising poly(ethylene glycol) 400 diacrylate”.  Do these claims imply the presence of additional/free “PEG diacrylates”?  Clarification is required.  
Claim 8 is unclear and indefinite, because the alternatives that can be used/present as “the diamine cross-linker” are not clearly stated.  Applicant is advised to use a proper Markush language as “selected from the group consisting of A, B, ...C, and combination thereof”.  MPEP §803.02. 
Claim 11 recites the limitation “polyphenolic compound is selected from the group consisting of an antioxidant, an antibiotic, an antifungal, an anti-inflammatory, an anti-proliferative, an antiangiogenic agents, an aromatic compound" that is unclear and indefinite.  In the present case, it is noted that the members of the Markush group must belong to a recognized physical or chemical class or to an art-recognized class.  MPEP §803.02.  In the present case, some members of said group are defined by their functionality (e.g., antioxidant), whereas other members are is defined by their chemical properties (i.e., an aromatic compound).  Clarification is required.
Claims 11 and 12 define “the polyphenolic compound” by its potential use, e.g., as an antioxidant, and not be the structure essential for claimed method and compositions.  To this point, it is noted that claim scope is not limited by claim language that does not limit a claim to a particular structure.  MPEP 2111.04.  Clarification is required. 
Claim 14 recites the limitation “microparticles ... are formed as a biodegradable film” that is unclear, because it is not clear how said method of preparation defines the specificity and/or structure of disclosed microparticles.  This limitation was interpreted as best understood as “microparticles are formed from a biodegradable film” (see Specification).  Clarification is required.  
Claims 2-5, 13, 15, 33-34 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dziubla et al., US 8,642,087 (issued 02/04/2014 ; hereinafter referred to as Dziubla) in view of Song et al., Macromolecules 2013, 46:8416−8425 (hereinafter referred to as Song);  Lyu et al., Int J Mol Sci. 2009; 10(9):4033-4065 (hereinafter referred to as Lyu);  Liu et al., Biomacromolecules 2013, 14:1627−1636 (hereinafter referred to as Liu); Kamaly et al., Chem Rev. 2016, 116(4):2602–2663 (hereinafter referred to as Kamaly), and Shah et al., US 2017/0224632 (hereinafter referred to as Shah).
Dziubla teaches antioxidant polymeric compounds configured to provide a controlled/sustained release of an antioxidant molecules (Co. 1, Lns. 19-25).  To this point, Dziubla teaches the use of antioxidant polymeric compounds comprising a plurality of monomeric portions, where each monomeric portion includes an antioxidant molecule interposed between at least two acrylate molecules (e.g., acrylic acid, methacrylic acid) and where at least one acrylate molecule of each monomeric portion is linked by a diamine molecule to an acrylate molecule of an adjacent monomeric portion to thereby form the polymer (Claims 1, 4; Abstract; Col. 2, Lns. 39-42 as applied to claim 1).
Dziubla teaches the use of such antioxidant polymeric compounds as 6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid, tocopherol, (−)-epicatechin, acacetin,, apigenin, azaleatin, baicalein, caffeic acid, catechin, chlorogenic acid, chrysin, cichoric acid, a curcuminoid/curcumin, cyanidin, daidzein, delphinidin, diosmin, ellagic acid, epicatechin, epigallocatechin gallate, eriodictyol, eugenol, eupatorin, galangin, gallic acid, genistein, glycitein, hesperetin, isorhamnetin, kaempferol, luteolin, luteolin, malvidin, matairesinol, myricetin, naringenin, oroxylin A, pelargonidin, peonidin, petunidin, pinoresinol, quercetin, resorcinol, resveratrol, rosmarinic acid, rutin hydrate, silibinin, taxifolin, theaflavin, and analogs thereof (identified in the instant application as polyphenolic compounds; Claims 5-7; Col. 2, Ln. 53-Col.3, Ln. 5 as applied to claims 1 and 11-13, 33).
Dziubla teaches the use of poly(β-amino ester) to synthesize/form cross-linked networks of poly(antioxidant - beta-amino ester) polymers to be used to providing desired release of an antioxidant molecule (Col.17, Lns. 25032  as applied to claim 1).
Dziubla also teaches the use of poly(β-amino ester) comprising/modified with diamine crosslinker conjugated to poly(ethylene glycol) 400 diacrylate (Example 1), and also teaches that diacrylate molecules can be linked to the diamine molecule, e.g., poly(ethylene glycol) diacrylate, diethylene glycol diacrylate, 1,3-butanedioldiacrylate, and/or combinations thereof for controlling degradation of said antioxidant polymeric compounds (Claims 13, 14; Col. 3, Lns. 23-29 as applied to claims 1, 6 and 7);
Dziubla teaches the use of such diamine molecule (i.e., amine linker) as a primary diamine molecule, a secondary diamine molecule, and/or combinations thereof (Claim 8; Col.2, Lns. 43-52, example 1 as applied to claim 1 and 8).
Dziubla teaches the use of a molar ratio of acrylate reactive groups to amine reactive groups in the polymer is about 0.25 to about 1.65 (Claims 10, 11; Col. 3, Lns. 17-21 as applied to claim 1), identifying thereby said parameter as a result effective variable.    
Dziubla teaches that said antioxidant polymeric compounds can be formulated as microspheres or can be incorporated into particles (Col. 20, Lns.55 - Col. 21, Lns. 9 as applied to claim 1); may be cross-linked and/or linear (Claim 2; Col. 2, Lns. 32-34, Fig.19; Col. 16, Ln. 56 – Col. 17, Ln.24 as applied to claim 2); can be a part of biodegradable film (Col. 20, Lns. 36-42 as applied to claim 14); can be provided as an active ingredient in a carrier such as a pharmaceutical cream base (Col. 20, Lns. 23-35 as applied to claim 15). 
Dziubla teaches that said biodegradable, antioxidant polymeric compounds are configured to degrade by hydrolysis over a time and provide a sustained release of an antioxidant molecule (Col. 1, Lns. 19-25).  Dziubla teaches that said antioxidant polymeric compounds, e.g., cross-linked networks of poly(antioxidant-β-amino ester) polymers, can release a desired amount of an antioxidant, and the antioxidant release rate can be controlled by types/amounts of acrylate, antioxidant, and/or diamine molecules in a particular polymeric antioxidant compound (Col. 17, Lns. 25-40).  Dziubla also teaches that said antioxidant polymeric compounds can be used for reducing oxidative stress (i.e., accumulation of reactive oxygen species, e.g., superoxide anions, hydroxyl radicals, hydrogen peroxide, or reactive nitrogen species, etc.; Col. 22, Lns. 27-39), and provides an example of controlling H2O2-Induced oxidative stress in the presence of poly(antioxidant-β-amino ester) polymers (Example 12 as applied to claim 1).  
Dziubla does not specifically teach the use of a trigger in the compositions comprising said antioxidant polymeric compounds (Claims 1, 3-4, 34).
Song teaches PEGylated poly(amino esters) that can be completely degraded in aqueous media via H2O2 oxidation, and also teaches that variation of concentration of H2O2, pH, and the PEGylation degree of said copolymers can be used to control/accelerate the degradation (Abstract, Page 8424). 
Lyu teaches different mechanisms of polymer degradation, e.g., hydrolysis, oxygen degradation, enzymatic degradation, physical degradation, that depend on polymer structure and also teaches chemical groups that are less susceptible to oxidation (Abstract, Page 1, 3; Table 3).  
Liu teaches the use of hydrogen peroxide for triggering drug release, and also teaches H2O2-responsive polymeric carriers that are based on an amphiphilic hyperbranched polymer with alternative hydrophobic groups and hydrophilic segments in the dendritic backbone (Title; Abstract; Page 1628). 
Kamaly teaches polymers (as a drug carriers) that can be rendered degradable through the inclusion of specific linkages (e.g., labile ester, anhydride, etc.) that are susceptible to degradation mechanisms leading to the breaking of chemical bonds of polymer chains, and also teaches that a drug release from degradable polymers can be governed by erosion of the polymer matrix, and/or cleavage of polymer bonds for providing desired drug release (Pages 7, 8).  Kamaly teaches that polymer degradation depends on chemical structure of the targeted monomer, degree of polymerization, polymer hydrophilicity/hydrophobicity, and other parameters (Pages 9-27).  Kamaly also teaches that drug release can be triggered by heat/temperature, ultrasound, magnetic energy, and light, and/or polymer degradation (Page 58).  To this point, Kamaly teaches that polymers can undergo degradation in response to reactive oxygen species if they contain oxidizable functionalities, and one can use H2O2 as an oxidizing agent (Page 103).
Shah teaches microparticles of polymerized hydroxyl-containing compounds such as curcuminoids, catechins, resveratrol, quercetin (Para. 0017, 0050), wherein monomeric portion includes a hydroxyl-containing compound molecule linked to one or more acrylate molecules (Para. 0058); and wherein said polymerized compounds further comprise poly(β-amino ester) (Para. 0057); poly(ethylene glycol) diacrylate, diethylene glycol diacrylate, 1,3-butanediol diacrylate, 1,6-hexanediol diacrylate, and combinations thereof (Para. 0070).  Shah further teaches the use of 2,2′-azobis(2-amidinopropane) dihydrochloride (i.e., free radical-generating azo compound; see Wikipedia) to trigger radical insult (Para. 0124).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expose compositions comprising antioxidant polymeric compounds as taught by Dziubla to triggers of polymer degradation as taught by Song, Lyu, Liu, Kamaly, and Shah.  One would do so with expectation of beneficial results, because cited prior teaches that said approach would catalyze/induce polymer degradation providing antioxidant/drug release with desired/controllable rate.  

Response to Arguments
Applicant's arguments, filed 06/07/2022 and 08/26/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments and references have been added to the rejection to clarify the position of the examiner and/or to address newly introduced amendments.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615